                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

 In re:
 ROMAN CATHOLIC CHURCH OF THE                         Chapter 11
 ARCHDIOCESE OF SANTA FE, a New Mexico
 corporation sole,                                    Case No. 18-13027-t11
                 Debtor.

         NOTICE OF DEADLINE TO OBJECT TO FIRST DAY ORDERS BECOMING FINAL
                        AND NOTICE OF FINAL HEARING
         On December 4, 2018, the Court entered the following enclosed “First Day Orders”: (1) Order
Granting Motion for an Order Under 11 U.S.C. §§105 and 363 Authorizing Debtor to Continue to Pay Pre-
Petition Wages, Compensation and Honor Employee Benefit Plans and Programs (doc. 28): (2) Order
Granting Debtor’s Motion for an Order Under 11 U.S.C. §107 and Fed. R. Bankr. P. 9018 Authorizing
Debtor to File Under Seal Exhibit to Motion for an Order Under 11 U.S.C. §§105 and 363 Authorizing
Debtor to Continue to Pay Pre-Petition Wages, Compensation and Honor Employee Benefit Plans and
Programs (doc. 29); (3) Order Granting Motion for Entry of an Order Authorizing Continued Use of
Debtor’s Cash Management System, and Authorizing Maintenance of Debtor’s Existing Bank Accounts
(doc. 30); (4) Order Granting Debtor’s Motion Authorizing Debtor to File Portions of Schedule E/F, the
Master Mailing List and other Pleadings and Documents under Seal and Related Relief (doc. 31); and (5)
Order (I) Prohibiting Utilities from Altering, Refusing or Discontinuing Service; (II) Approving the
Debtor’s Proposed Adequate Assurance of Payment for Future Utility Services: (III) Approving the
Debtor’s Proposed Procedures for Resolving Adequate Assurance Requests; and (IV) Granting Related
Relief (doc. 32). The First Day Orders were entered on an interim basis, and they will become final orders
if no party objects to the First Day Orders becoming final.

         Any party who objects to the First Day Orders becoming final must file its objections with the
Clerk of the United States Bankruptcy Court for the District of New Mexico within 21 days after the date
of mailing of this notice, plus three days because this notice is served by mail, for a total of 24 days,
and serve a copy of the objection on Walker & Associates, P.C. (Thomas D. Walker) and Elsaesser
Anderson Chtd. (Ford Elsaesser), at the addresses given below. Objections must be filed electronically to
the extent required by New Mexico Local Bankruptcy Rule 5005-2. The Clerk’s mailing address (for use
if electronic filing is not required) is Pete V. Domenici U.S. Courthouse, 333 Lomas Blvd. NW, Suite 360,
Albuquerque, NM 87102. If any objections are timely filed, a final hearing will be held on January 18,
2019 at 9:00 a.m., MST in the Brazos Courtroom, Pete V. Domenici United States Courthouse, 333
Lomas Blvd. NW, Albuquerque, New Mexico 87102.

        If no objections are timely filed, an order will be presented to the Court ordering the First Day
Orders will be final for entry without a hearing or further notice.

        Date of mailing: December 7, 2018
                                                /s/ Bruce A. Anderson
                                                Ford Elsaesser
                                                Bruce A. Anderson
                                                ELSAESSER ANDERSON, CHTD.
                                                320 East Neider Avenue, Suite 102
                                                Coeur d'Alene, ID 83815
                                                (208) 667-2900
                                                Fax: (208) 667-2150
                                                ford@eaidaho.com



Case 18-13027-t11         Doc 47      Filed 12/07/18      Entered 12/07/18 16:24:45 Page 1 of 9
                                                  brucea@eaidaho.com
                                                  katie@eaidaho.com

                                                  -and-

                                                  /s/Stephanie L. Schaeffer
                                                  Stephanie L. Schaeffer
                                                  Thomas D. Walker
                                                  WALKER & ASSOCIATES, P.C.
                                                  500 Marquette N.W., Suite 650
                                                  Albuquerque, New Mexico
                                                  87102 (505) 766-9272
                                                  Fax: (505) 722-9287
                                                  twalker@walkerlawpc.com
                                                  sschaeffer@walkerlawpc.com
                                                  Proposed Counsel for Debtor


I hereby certify that on December 7, 2018 a copy of the foregoing Notice was mailed by first class United
States mail, postage prepaid, to all persons listed on the mailing matrix kept by the Clerk of the Bankruptcy
Court, a copy of which is attached to the original of this Notice that will be filed with the Clerk.
                                                  s/filed electronically 12/7/2018
                                                  Stephanie L. Schaeffer




                                                  -2-
Case 18-13027-t11          Doc 47      Filed 12/07/18       Entered 12/07/18 16:24:45 Page 2 of 9
Label Matrix for local noticing                Adjusting Alternatives, LLC                    Bruce Anderson
1084-1                                         PO Box 14710                                   Elsaesser Anderson, Chtd.
Case 18-13027-t11                              Albuquerque, NM 87191-4710                     320 East Neider Avenue
District of New Mexico                                                                        Coeur d’Alene, ID 83815-6007
Albuquerque
Fri Dec 7 12:42:55 MST 2018
Bank of America                                Bank of America, N.A.                          Catholic Mutual Society of America
PO Box 15731                                   c/o Robert J. Miller and Khaled Tarazi         4060 St. Joseph Place
Wilmington, DE 19886-5731                      Bryan Cave Leighton Paisner LLP                Rooms 135
                                               Two North Central Avenue, Suite 2100           Albuquerque, NM 87120-1714
                                               Phoenix, AZ 85004-4533

Christine B. Romero                            Church of Ascension                            Church of the Incarnation
c/o Pierre Levy of O’Friel and Levy            2150 Raymac SW                                 2309 Monterrey Road NE
PO Box 2084                                    Albuquerque, NM 87105-6841                     Rio Rancho, NM 87144-5579
Santa Fe, NM 87504-2084


Claimant C.M.                                  Claimant D.G.                                  Claimant J.N.
Tinkler Law Firm                               Tinkler Law Firm                               Tinkler Law Firm
309 Johnson Street                             309 Johnson Street                             309 Johnson Street
Santa Fe, NM 87501-1828                        Santa Fe, NM 87501-1828                        Santa Fe, NM 87501-1828


Claimants                                      Congregation of Blessed Sacrament Father       Cristo Rey Parish
c/o Tinkler Law Firm                           c/o Law Offices of Jeffrey E. Jones            1120 Canyon Road
309 Johnson Street                             PO Box 23450                                   Santa Fe, NM 87501-6188
Santa Fe, NM 87501-1828                        Santa Fe, NM 87502-3450


Jaime Dawes                                    Dessie Montoya-Soto, Inc.                      Diocese of Gallup
Stelzner, Winter, Warburton, Flores, San       4060 St. Joseph Place                          503 W Highway 66
PO Box 528                                     Rooms 234                                      Gallup, NM 87301-6418
Albuquerque, NM 87103-0528                     Albuquerque, NM 87120-1714


Dominican Ecclesial Institute                  El Santuario de Chimayo                        Ford Elsaesser
4060 St. Joseph Place                          15 Santuario Drive                             Elsaesser Anderson, Chtd.
Room 232B                                      Chimayo, NM 87522                              320 East Neider Avenue
Albuquerque, NM 87120-1714                                                                    Suite 102
                                                                                              Coeur D’Alene, ID 83815-6007

Equifax                                        Estancia Valley Catholic Parish                Experian
PO Box 740241                                  PO Box 129                                     PO Box 2002
Atlanta, GA 30374-0241                         Moriarty, NM 87035-0129                        Allen, TX 75013-2002



Paul M Fish                                    Juan L Flores                                  Former Priest Marvin Archuleta
PO Box 2168                                    Stelzner, Winter, Warburton, Flores, San       c/o Sons of the Holy Family
Albuquerque, NM 87103-2168                     P.O. Box 528                                   801 Locust Place NE, Apt. 1018
                                               Albuquerque, NM 87103-0528                     Albuquerque, NM 87102-1652


George Garcia                                  Charles S Glidewell                            Holy Child
4060 St. Joseph Place                          Office of U.S. Trustee                         PO Box 130
Rooms 150                                      PO Box 608                                     Tijeras, NM 87059-0130
Albuquerque, NM 87120-1714                     Albuquerque, NM 87103-0608
                Case 18-13027-t11          Doc 47   Filed 12/07/18           Entered 12/07/18 16:24:45 Page 3 of 9
Holy Cross                                Holy Cross Catholic School                        Holy Family
PO Box 1228                               PO Box 1260                                       PO Box 12127
Santa Cruz, NM 87567-1228                 Santa Cruz, NM 87567-1260                         Albuquerque, NM 87195-0127



Holy Family - Chimayo                     Holy Family - St. Joseph                          Holy Family Church
PO Box 235                                PO Box 37                                         355 Chicosa Street
Chimayo, NM 87522-0235                    Roy, NM 87743-0037                                Roy, NM 87743



Holy Ghost                                Immaculate Conception                             Immaculate Conception - Cimarron
833 Arizona Street SE                     619 Copper Avenue NW                              440 W. 18th Street
Albuquerque, NM 87108-4823                Albuquerque, NM 87102-3140                        Cimarron, NM 87714-9672



Immaculate Conception - Las Vegas         Immaculate Conception - Tome                      Immaculate Heart of Mary
811 6th Street                            PO Box 100                                        3700 Canyon Road
Las Vegas, NM 87701-4305                  Tome, NM 87060-0100                               Los Alamos, NM 87544-2213



James C Jacobsen                          Jane Doe I                                        Jane Doe L
201 Third Street Suite 300                c/o Brad D. Hall                                  c/o Brad D. Hall
Albuquerque, NM 87102-3366                320 Gold Avenue,                                  320 Gold Avenue,
                                          SW, Ste 1218                                      SW, Ste 1218
                                          Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

Jane Doe M                                Jane Does ’G, I, L and M’                         John Doe
c/o Brad D. Hall                          c/o Brad D. Hall                                  c/o Merit Bennett
320 Gold Avenue,                          320 Gold Avenue, SW, Ste 1218                     460 St. Michael’s Drive, Ste 703
SW, Ste 1218                              Albuquerque, NM 87102-3216                        Santa Fe, NM 87505-7646
Albuquerque, NM 87102-3202

John Doe ’67’                             John Doe 90                                       John Doe 91
Claimants c/o Brad D. Hall                c/o Brad D. Hall                                  c/o Brad D. Hall
320 Gold Avenue, SW, Ste 1218             320 Gold Avenue,                                  320 Gold Avenue,
Albuquerque, NM 87102-3216                SW, Ste 1218                                      SW, Ste 1218
                                          Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

John Doe 92                               John Doe 93                                       John Doe 94
c/o Brad D. Hall                          c/o Brad D. Hall                                  c/o Brad D. Hall
320 Gold Avenue,                          320 Gold Avenue,                                  320 Gold Avenue,
SW, Ste 1218                              SW, Ste 1218                                      SW, Ste 1218
Albuquerque, NM 87102-3202                Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

John Doe 96                               John Doe 1, c/o Carolyn Nichols                 John Doe 2
c/o Brad D. Hall                          Rothstein Donatelli, LLP                        c/o Carolyn Nichols
320 Gold Avenue,                          500 Fourth Street NW, Suite 400                 Rothstein Donatelli, LLP
SW, Ste 1218                              Albuquerque, NM 87102-2174                      500 Fourth Street
Albuquerque, NM 87102-3202                                                                NW, Suite 400
                                                                                          Albuquerque, NM 87102
John Doe 4                               John Doe 5                                       John Doe 6
c/o Carolyn Nichols                      c/o Carolyn Nichols                              c/o Carolyn Nichols
Rothstein Donatelli, LLP                 Rothstein Donatelli, LLP                         Rothstein Donatelli, LLP
500 Fourth Street                        500 Fourth Street                                500 Fourth Street
NW, Suite 400 Case 18-13027-t11          NW, Suite
                                    Doc 47     Filed400 12/07/18                          NW, Suite 400Page 4 of 9
                                                                         Entered 12/07/18 16:24:45
Albuquerque, NM 87102                    Albuquerque, NM 87102                            Albuquerque, NM 87102
Josephine Wafula                              Kenneth J. Griesemer                            La Santisima Trindad
c/o Curtis and Lucero                         4060 St. Joseph Place                           PO Box 189
215 Central Avenue NW Suite 300               Rooms 232-A                                     Arroyo Seco, NM 87514-0189
Albuquerque, NM 87102-3363                    Albuquerque, NM 87120-1714


Larry Brito                                   Mail Finance                                    Leonard K Martinez-Metzgar
c/o St. Anne’s                                478 Wheelers Farm Road                          Office of the U.S. Trustee
511 Alicia Street                             Milford, CT 06461-9105                          PO Box 608
Santa Fe, NM 87501-3645                                                                       Albuquerque, NM 87103-0608


N.S. de Guadalupe del Valle de Pojoaque       NM Taxation and Revenue Dept.                   Nativity of the Blessed Virgin Mary
9 Grazing Elk Drive                           PO Box 8575                                     9502 4th Street NW
Santa Fe, NM 87506-7140                       Albuquerque, NM 87198-8575                      Albuquerque, NM 87114-1634



New Mexico School for the Arts                New Mexico Taxation & Revenue Department        New Mexico Workers Comp Administration
4060 St. Joseph Place                         PO Box 8575                                     2410 Centre Avenue SE
San Juan Building                             Albuquerque, NM 87198-8575                      Albuquerque, NM 87106-4190
Albuquerque, NM 87120-1714


Nuestra Senora de Guadalupe                   Nuestra Senora de Guadalupe - Taos              Office of the NM Attorney General
PO Box 1270                                   205 Don Fernando Street                         Ms. Maestas and Ms. Pino
Pena Blanca, NM 87041-1270                    Taos, NM 87571-5932                             PO Box 1508
                                                                                              Santa Fe, NM 87504-1508


Old Town Catering Company                     Our Lady of Belen                               Our Lady of Fatima
4060 St. Joseph Place                         101 - A North 10th Street                       4020 Lomas Blvd. NE
Albuquerque, NM 87120-1714                    Belen, NM 87002-3835                            Albuquerque, NM 87110-7745



Our Lady of Guadalupe                         Our Lady of Guadalupe - Clovis                  Our Lady of Guadalupe - Peralta
1860 Griegos Road NW                          108 North Davis Street                          PO Box 10
Albuquerque, NM 87107-2899                    Clovis, NM 88101-7237                           Peralta, NM 87042-0010



Our Lady of Guadalupe - Villanueva            Our Lady of Lavang                              Our Lady of Sorrows - Bernalilo
PO Box 39                                     1015 Chelwood Park NE                           PO Box 607
Villanueva, NM 87583-0039                     Albuquerque, NM 87112-5902                      Bernalillo, NM 87004-0607



Our Lady of Sorrows - La Joya                 Our Lady of Sorrows - Las Vegas                 Our Lady of the Annunciation
PO Box 32                                     403 Valencia Street                             2532 Vermont St. NE
La Joya, NM 87028-0032                        Las Vegas, NM 87701-3783                        Albuquerque, NM 87110-4638



Our Lady of the Assumption                    Our Lady of the Assumption                      Our Lady of the Most Holy Rosary
811 Guaymas Place NE                          Jemez Springs                                   5415 Fortuna Road NW
Albuquerque, NM 87108-2331                    PO Box 10                                       Albuquerque, NM 87105-1371
                                              Jemez Springs, NM 87025-0010
                Case 18-13027-t11         Doc 47   Filed 12/07/18            Entered 12/07/18 16:24:45 Page 5 of 9
Alice Nystel Page                             Chris W Pierce                                 Prince of Peace Catholic Community
Office of the U.S. Trustee                    Walker & Associates, P.C.                      12500 Carmel Avenue NE
PO Box 608                                    500 Marquette N.W., Suite 650                  Albuquerque, NM 87122-1221
Albuquerque, NM 87103-0608                    Albuquerque, NM 87102-5341


Province of St. Ann                           Province of St. Ann                            Queen of Heaven
c/o Law Offices of Jeffrey E. Jones           c/o Paul R. Harris, Ulmer & Berne              5311 Phoenix Avenue NE
PO Box 24350                                  1660 West 2nd Street, Ste. 1100                Albuquerque, NM 87110-3125
Santa Fe, NM 87502-9350                       Cleveland, OH 44113-1406


Risen Savior Catholic Community               Roman Catholic Church of the Archdiocese of    Samuel I. Roybal
7701 Wyoming Blvd. NE                         4000 St. Josephs Place NW                      Walker & Associates, P.C.
Albuquerque, NM 87109-5346                    Albuquerque, NM 87120-1714                     500 Marquette, NW, Ste 650
                                                                                             Albuquerque, NM 87102-5341


Rudy Blea                                     Sacred Heart                                   Sacred Heart - Clovis
c/o Pierre Levy, O’Friel and Levy, P.C.       412 Stover Avenue SW                           911 N. Merriwether Street
644 Don Gaspar Avenue                         Albuquerque, NM 87102-3899                     Clovis, NM 88101-5864
Santa Fe, NM 87505-2666


Sacred Heart - Espanola                       Saint John XXII Catholic Community             San Antonio de Padua
PO Box 69                                     4831 Tramway Ridge Drive, NE                   PO Box 460
Espanola, NM 87532-0069                       Albuquerque, NM 87111-2787                     Penasco, NM 87553-0460



San Clemente                                  San Diego Mission                              San Felipe de Neri
PO Box 147                                    PO Box 79                                      PO Box 7007
Los Lunas, NM 87031-0147                      Jemez Pueblo, NM 87024-0079                    Albuquerque, NM 87194-7007



San Francisco de Asis                         San Ignacio                                    San Isidro
PO Box 72                                     1300 Waler Street NE                           3552 Aqua Fria Street
Ranchos De Taos, NM 87557-0072                Albuquerque, NM 87102-1623                     Santa Fe, NM 87507-1583



San Jose                                      San Jose - Anton Chico                         San Jose - Los Ojos
2401 Broadway Blvd. SE                        PO Box 99                                      PO Box 6
Albuquerque, NM 87102-5009                    Anton Chico, NM 87711-0099                     Los Ojos, NM 87551-0006



San Juan Bautista                             San Juan Nepomuceno                            San Miguel
PO Box 1075                                   PO Box 7                                       403 El Camino Real Street NW
Ohkay Owingeh, NM 87566-1075                  El Rito, NM 87530-0007                         Socorro, NM 87801-5106



San Miguel del Vado                           San Ysidro                                     Sara Sanchez
PO Box 507                                    PO Box 182                                     Stelzner, Winter, Warburton, Flores, San
Ribera, NM 87560-0507                         Corrales, NM 87048-0182                        PO Box 528
                                                                                             Albuquerque, NM 87103-0528
                Case 18-13027-t11         Doc 47   Filed 12/07/18           Entered 12/07/18 16:24:45 Page 6 of 9
Sangre de Cristo                          Santa Clara                                     Santa Maria de La Paz Catholic Community
8901 Candelaria Road NE                   PO Box 186                                      11 College Avenue
Albuquerque, NM 87112-1209                Roy, NM 87743-0186                              Santa Fe, NM 87508-9225



Santo Nino - Tierra Amarilla              Santuario San Martin de Porres                  Stephanie L Schaeffer
PO Box 160                                8321 Camino San Martin SW                       Walker & Associates, P.C.
Tierra Amarilla, NM 87575-0160            Albuquerque, NM 87121-8302                      500 Marquette NW Suite 650
                                                                                          Albuquerque, NM 87102-5341


Servants of the Paraclete                 Shrine of Our Lady of Guadalupe - SF            Shrine of St. Bernadette
c/o Law Offices of Jeffrey E. Jones       417 Aqua Fria Street                            11509 Indian School Road NE
PO Box 24350                              Santa Fe, NM 87501-2505                         Albuquerque, NM 87112-3163
Santa Fe, NM 87502-9350


Shrine of the Little Flower               Sons of the Holy Family, Inc.                   Southwest Copy Systems Leasing
St. Teresa of the Infant Jesus            c/o Modrall Sperling                            4545 McLeod NE
300 Mildred Avenue NW                     500 4th Street NW, Ste. 1000                    Albuquerque, NM 87109-2202
Albuquerque, NM 87107-2307                Albuquerque, NM 87102-2186


St. Alice                                 St. Anne                                        St. Anne - Tucumcari
PO Box 206                                1400 Arenal Road SW                             306 West High
Mountainair, NM 87036-0206                Albuquerque, NM 87105-4032                      Tucumcari, NM 88401-2801



St. Anne’s                                St. Anthony - Dixon                             St. Anthony - Questa
511 Alicia Street                         PO Box 39                                       PO Box 200
Santa Fe, NM 87501-3645                   Dixon, NM 87527-0039                            Questa, NM 87556-0200



St. Anthony of Padua - Fort Sumner        St. Anthony of Padua - Pecos                    St. Augustine
PO Box 370                                HC 74, Box 23                                   PO Box 849
Fort Sumner, NM 88119-0370                Pecos, NM 87552-9705                            Isleta, NM 87022-0849



St. Bernadette Parish                     St. Charles                                     St. Edwin
11509 Indian School Rd. NE                1818 Coal Place SE                              2105 Barcelona Road SW
Albuquerque, NM 87112-3163                Albuquerque, NM 87106-4095                      Albuquerque, NM 87105-5713



St. Francis Xavier                        St. Francis Xavier - Clayton                    St. Gurtrude the Great
820 Broadway Blvd. SE                     115 North 1st Street                            PO Box 599
Albuquerque, NM 87102-4210                Clayton, NM 88415-3503                          Mora, NM 87732-0599



St. Helen                                 St. John Vianney Church                         St. John the Baptist - Santa Fe
1600 South Avenue O                       1001 Meteor Avenue NE                           1301 Osage Avenue
Portales, NM 88130-7099                   Rio Rancho, NM 87144-8031                       Santa Fe, NM 87505-3327

                Case 18-13027-t11     Doc 47   Filed 12/07/18            Entered 12/07/18 16:24:45 Page 7 of 9
St. Joseph                                           St. Joseph - Cerrillos                               St. Joseph on the Rio Grande
PO Box 516                                           PO Box 98                                            5901 St. Joseph Drive NW
Springer, NM 87747-0516                              Cerrillos, NM 87010-0098                             Albuquerque, NM 87120-3767



St. Joseph’s Fertility Care                          St. Jude Thaddeus                                    St. Mary
4060 St. Joseph Place                                5712 Paradise Blvd. NW                               PO Box 276
Rooms 130                                            Albuquerque, NM 87114-4928                           Vaughn, NM 88353-0276
Albuquerque, NM 87120-1714


St. Patrick - Chama                                  St. Patrick - St. Joseph                             St. Pius X High School
PO Box 36                                            105 Buena Vista Street                               Catholic Center
Chama, NM 87520-0036                                 Raton, NM 87740-2954                                 5301 St. Josephs Drive NW
                                                                                                          Albuquerque, NM 87120-1712


St. Rose of Lima                                     St. Therese of the Infant Jesus Parish               St. Thomas Aquinas
439 South 3rd Street                                 3424 4th Street NW                                   1502 Sara Road SE
Santa Rosa, NM 88435-2405                            Albuquerque, NM 87107                                Rio Rancho, NM 87124-1848



St. Thomas Aquinas University Parish                 St. Thomas the Apostle                               St. Vincent de Paul Society
1815 Las Lomas Road NE                               PO Box 117                                           c/o Robert Warburton and Sara Sanchez
Albuquerque, NM 87106-3803                           Abiquiu, NM 87510-0117                               PO Box 528
                                                                                                          Albuquerque, NM 87103-0528


State of New Mexico, Workers Compensation Ad         Luis Stelzner                                        The Cathedral Basilica of St. Francis
P.O. Box 27198                                       Stelzner, Winter, Warburton, Flores, San             PO Box 2127
2410 Centre Ave. SE                                  302 8th St. NW Ste 200                               Santa Fe, NM 87504-2127
Albuquerque, NM 87106-4190                           Albuquerque, NM 87102-3024


The Catholic Foundation                              The Holy See, Archbishop Pierre                      Thomas Mayefske
4333 Pan American Fwy NE                             Apostolic Nunciature                                 1017 Florida SE
Albuquerque, NM 87107-6833                           3339 Massachusetts Avenue NW                         Albuquerque, NM 87108-4929
                                                     Washington, DC 20008-3610


Thomas Paickattu                                     TransUnion LLC                                       United States Trustee
c/o Andrew Indahl, Altura Law Firm                   Attn: Public Records Dept.                           PO Box 608
500 Marquette Drive NW, Ste. 1200                    PO Box 2000                                          Albuquerque, NM 87103-0608
Albuquerque, NM 87102-5312                           Chester, PA 19016-2000


Thomas D Walker                                      Robert P. Warburton                                  Xerox Financial Services
Walker & Associates, P.C.                            Stelzner, Winter, Warburton, Flores, San             45 Glover Avenue
500 Marquette Ave NW Ste 650                         PO Box 528                                           Norwalk, CT 06850-1238
Albuquerque, NM 87102-5341                           Albuquerque, NM 87103-0528




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                Case 18-13027-t11              Doc 47     Filed 12/07/18          Entered 12/07/18 16:24:45 Page 8 of 9
(u)Patrick Kennedy                      (u)Sons of the Holy Family, Inc              End of Label Matrix
King Industries Corporation                                                          Mailable recipients   176
                                                                                     Bypassed recipients     2
                                                                                     Total                 178




                Case 18-13027-t11   Doc 47   Filed 12/07/18         Entered 12/07/18 16:24:45 Page 9 of 9
